PER CURIAM.
Claudia Kay Udkoff is the defendant in an automobile accident case in which a pedestrian was allegedly injured due to her negligence. During Udkoffs deposition, the plaintiff’s attorney asked her to draw her automobile’s steering wheel and a diagram of the accident scene. When Udkoffs attorney instructed her not to draw anything, plaintiff’s counsel ended the deposition. The trial court, however, entered an order compelling Udkoff to draw the diagrams during her *523deposition. She sought relief from the trial court’s order in a petition for writ of certiora-ri.
The applicable Florida Rules of Civil Procedure, and the cases interpreting and applying those rules, do not impose a duty upon a party to draw at a deposition. Although a witness may choose to draw something to help explain his or her testimony, a trial court is without any authority to compel the deponent to create a drawing.
Accordingly, we grant the petition for writ of certiorari and reverse the trial court’s order requiring Udkoff to draw the diagrams at her deposition.
DANAHY, A.C.J., and FRANK and LAZZARA, JJ., concur.